AO 187 (Rev. 7/87) Exhibit and Witness List



                                                  UNITED STATES DISTRICT COURT
                                                                MIDDLE               DISTRICT OF                       TENNESSEE



              UNITED STATES OF AMERICA
                                                                                                                  EXHIBIT AND WITNESS LIST
                         V.
                 BENJAMIN BRADLEY                                                                                        Case Number: 3:15-00037-2

PRESIDING JUDGE                                                        PLAINTIFF’S ATTORNEY                                    DEFENDANT’S ATTORNEY
                           Trauger                                                 Bursis, Sakinas, Parris                              Cecil VanDevender
TRIAL DATE (S)                                                         COURT REPORTER                                          COURTROOM DEPUTY
                            5/24/19                                                      Jenny Checuga                                   Katheyrn Beasley
 PLF.      DEF.        DATE
                                       MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   X                 5/24/2019                                        WIT: John Krieger, DEA

  1a                 5/24/2019                              X         CD of telephone calls

  1b                 5/24/2019                              X         Line sheets of telephone calls

   X                 5/24/2019                                        WIT: William DeSantis, SA IRS

  2a                 5/24/2019                              X         Deed transfer of 45669 Harmony Lane, Belleille, MI 48111

  3a                 5/24/2019                              X         Krikor Holding LLC, showing sale of 45669 Harmony Lane property

  4a                 5/24/2019                              X         Defendant's propoerty transfer affidavit for 45669 Harmony Lane

  5a                 5/24/2019                              X         Quit Claim Deed for 45669 Harmony Lane property

            1a       5/24/2019                              X         Defendant's 2010 tax return

            2a       5/24/2019                              X         Defemdamt's 2011 tax return

            3a       5/24/2019                              X         Defendant's 2012 tax return

            4a       5/24/2019                              X         Form listing defendant's sale of 11 properties in 2013

            5a       5/24/2019                              X         Defendant's 2013 tax return

            6a       5/24/2019                              X         Defendant's property transfer affidavit for 45669 Harmony Lane
           7a
                     5/24/2019                              X         Bank statements for co-defendant Buchanan (Will give to the court after redactions made)
          1,2,3




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of     1   Pages

                 Case 3:15-cr-00037 Document 1182 Filed 05/24/19 Page 1 of 1 PageID #: 4724
